

SETTLEMENT AGREEMENT AND MUTUAL RELEASE
SETTLEMENT AGREEMENT AND MUTUAL RELEASE (this “Settlement Agreement”), dated
April 10, 2018, between VICTORY ENERGY CORPORATION, a Nevada corporation
(“Victory”), and VISIONARY PRIVATE EQUITY GROUP I, LP, a Missouri limited
partnership (“VPEG”). Victory and VPEG are referred to individually as a “Party”
and, collectively, as the “Parties.”
RECITALS
A.As of the date hereof, VPEG holds outstanding debt in Victory, in the
aggregate principal amount and accrued interest of $1,410,200 (the
“Indebtedness”), pursuant to the Secured Convertible Original Issue Discount
Promissory Note, dated August 21, 2017, as amended on October 11, 2017 and
January 15, 2018 (the “Note”), and the Loan Agreement, dated August 21, 2017, by
and between VPEG and Victory, as amended on October 11, 2017 and January 15,
2018 (the “Loan Agreement” and together with the Note, the “Loan Documents”).
B.Certain disputes have arisen regarding breaches or potential breaches under
the transaction documents relating to the Indebtedness and the parties wish to
resolve the respective claims without admitting liability therefor, and in order
to avoid the uncertainty, expense and burden of litigation.
C.The Parties have negotiated a settlement of their respective claims or
potential claims pursuant to which they desire to cancel the Indebtedness in
exchange for equity securities of Victory, pursuant to the terms herein.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Parties hereto, intending to be legally bound hereby agree as follows:
1.Cancellation of Indebtedness; New Debt Facility.


a.    Cancellation of Indebtedness. Subject to the terms herein and effective
only upon the satisfaction by AVV (as defined below) of its covenants contained
in Section 3 of the AVV Supplementary Agreement (the “Effective Time”), VPEG
shall: (a) release and forever discharge Victory from all of its obligations
under the Loan Documents and the Indebtedness including, without limitation, the
obligation to repay the principal and accrued interest constituting the
Indebtedness and (b) agree terminate the Loan Documents as of such Effective
Time. Upon the written request of Victory following the Effective Time, VPEG
shall return to Victory the original Note included as part of the Loan Documents
marked “CANCELLED” and initialed by VPEG and confirm in writing the termination
of the Loan Documents and all obligations thereunder. From the date hereof until
the Effective Time, VPEG will forbear in exercising its obligation under the
Loan Documents unless Victory breaches this Agreement.







--------------------------------------------------------------------------------




b.    New Debt Facility. Victory has indicated to VPEG that it intends to raise
additional capital in a private placement transaction (the “Private Placement”)
and that prior to the consummation of the Private Placement it will require a
debt facility to satisfy its working capital needs. VPEG has indicated that it
would be willing to provide such additional funds to Victory pending the
consummation of the Private Placement on the terms specified in the documents
attached hereto as Exhibit A (the “New Debt Agreement”). Upon execution of this
Settlement Agreement, Victory and VPEG will enter into the New Debt Agreement.
For the avoidance of doubt, no obligation or right contained in the New Debt
Agreement is released by VPEG hereunder.


2.Issuance of Securities to VPEG. At the Effective Time, Victory shall promptly
issue, or cause its transfer agent to issue, as applicable, (a) 1,880,267 shares
(the “Shares”) of Victory’s common stock, $0.001 par value per share (the
“Common Stock”) or such greater number of Shares as is obtained by dividing the
Indebtedness by the price per share paid by investors in the Private Placement,
and (b) 1,880,267 five-year warrants to purchase Common Stock at an exercise
price of $0.75 per share (or, if lower, the price per share paid by investors in
the Private Placement) containing a customary cashless exercise provision in
Victory’s standard form (the “Warrants” and together with the Shares, the
“Securities”). At the Effective Time, upon issuance of the Securities, such
issuance of the Securities will be in consideration and full satisfaction of the
Indebtedness, the adequacy of which VEPG hereby acknowledges and accepts.


3.Effectiveness Contingency. This Settlement Agreement is binding on all Parties
hereto, provided, however, that this Settlement Agreement shall not become
effective unless and until Victory enters into a simultaneously effective
supplementary agreement (the “AVV Supplementary Agreement”) with Armacor Victory
Ventures, LLC, a Delaware limited liability company (“AVV”), pursuant to which,
among other things, AVV agrees to (i) the cancellation of its 800,000 shares of
Victory’s Series B Convertible Preferred Stock in exchange for 20,000,000 shares
of Common Stock and (ii) make certain covenants, mutually agreeably to the
parties therein, relating to Victory’s financing efforts and other matters.


3.    Releases.
a.    Release by VPEG. For the consideration and mutual promises specified
herein and other good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged, at the Effective Time, VPEG releases and
discharges Victory and all of its successor(s), predecessor(s)-in-interest,
subsidiaries, related and affiliated companies and entities, and each of the
foregoing companies' and entities' respective divisions, officers, directors,
shareholders, partners, limited partners, joint ventures, agents, employees,
representatives, independent contractors, payroll companies, attorneys,
insurers, licensees and assigns, past, present or future (“Released Parties”)
from all causes of action of any kind whatsoever, at law or in equity, whether
known or unknown relating to the Loan Documents and the Indebtedness, that VPEG
and its affiliates has against Released Parties as of the date of this
Settlement Agreement.
b.    Release by Victory. For the consideration and mutual promises specified
herein and other good and valuable consideration the receipt and sufficiency of
which is hereby





--------------------------------------------------------------------------------




acknowledged, at the Effective Time, Victory hereby releases and discharges VPEG
and all of its Released Parties from all causes of action of any kind
whatsoever, at law or in equity, that Victory has against VPEG as of the date of
this Settlement Agreement arising out of or relating to the Loan Documents and
the Indebtedness.
c.    Release of Unknown Claims. At the Effective Time, the Parties will be
deemed to have expressly waived and assumed the risk of any and all claims for
damages which exist as of the date of this Settlement Agreement, but they do not
know or suspect to exist, whether through ignorance, oversight, error,
negligence, or otherwise, and which, if known, would materially affect its
decision to enter into this Settlement Agreement.
4.     Waiver of Suit. For the consideration and mutual promises specified
herein and other good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged, the Parties agree at the Effective Time to waive,
release, promise and agree not to bring or pursue any judicial, quasi-judicial
or administrative action against any of the other Parties for any reason
whatsoever arising out any matter released hereunder up to and including the
date of this Settlement Agreement, including, without limitation, any claim
released by this Settlement Agreement. Each Party further acknowledges and
agrees that it has not already filed or otherwise commenced any such action.
5.    Representations and Warranties.
a.    VPEG represents that it has the requisite power to enter into this
Settlement Agreement and to carry out its obligations hereunder and that the
terms of this Settlement Agreement have been fully disclosed to its general
partner or similar governing body and that the requisite approvals have been
obtained, prior to its execution.
b.    Victory represents that it has the requisite power to enter into this
Settlement Agreement and to carry out its obligations hereunder and that the
terms of this Settlement Agreement have been fully disclosed to its Directors,
and that the requisite approvals have been obtained, prior to its execution.
c.    Each Party represents that this Settlement Agreement has been duly
executed and delivered and constitutes a valid and binding obligation
enforceable in accordance with its terms.
d.    VPEG represents that it understands that none of the Securities being
issued hereby have been registered under the Securities Act or under the “blue
sky” or similar laws of any jurisdiction, that the Securities will be
“restricted securities” within the meaning of Rule 144 under the Securities Act
and will bear a restrictive legend accordingly, and that the Securities may be
resold only if registered pursuant to the provisions of the Securities Act and
such other laws, if applicable, or if an exemption from registration is
available. VPEG understands that its acquisition of the Securities involves a
high degree of risk and that it may lose its entire investment in the
Securities. VPEG is a sophisticated party that has the ability to protect its
own interests and conduct its own due diligence without being provided a private
placement memorandum or similar disclosure





--------------------------------------------------------------------------------




document. VPEG is an “accredited investor” as that term is defined in Rule
501(a) of Regulation D under the Securities Act.
7.    Entire Agreement. This Settlement Agreement and the exhibits hereto
constitute the entire, exclusive and final agreement among the Parties and
supersedes any and all prior agreements, discussions, representations and
warranties among the Parties with respect to the matters set forth herein. The
Parties have not relied upon any statements or representations made by any Party
outside the content of this Settlement Agreement.
8.    Choice of Law and Jurisdiction. The laws of the State of Texas shall apply
to and control any interpretation, construction, performance or enforcement of
this Settlement Agreement. The Parties agree that the exclusive jurisdiction for
any legal proceeding arising out of or relating to this Settlement Agreement
shall be the State or Federal courts located in Travis County, Texas and the
Parties hereby waive any challenge to personal jurisdiction or venue in that
court.
9.    Counterparts. This Settlement Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.
10.    Severability. If any provision of this Settlement Agreement is determined
to be unlawful or otherwise unenforceable, the remaining provisions of this
Settlement Agreement shall nevertheless continue in full force and effect.
11.    Parties in Interest; Assignment. This Settlement Agreement is binding
upon the Parties and their respective successors, heirs, legal representatives
and permitted assigns.
12.    No Admission of Liability or Wrongdoing. This Settlement Agreement and
the negotiations and discussions leading up to this Settlement Agreement effect
the settlement of claims which are denied and contested, and do not constitute,
nor shall they be construed as, an admission of liability by the Parties. This
Settlement Agreement is made solely for the purpose of avoiding the burden and
expense of litigation, which would be imposed on the Parties if the disputes
between them remained unsettled. This Settlement Agreement does not constitute
an admission by any of the Parties hereto that they have engaged in any unlawful
act. Each of the Parties hereto expressly deny that they have engaged in any
unlawful act and deny liability for all claims any other Party had, has, or may
have against them.
13.    Construction. This Settlement Agreement shall not be construed against
the Party preparing it, but shall be construed as if the Parties collectively
prepared it and any uncertainty or ambiguity shall not be interpreted against
any Party.
14.    Modifications; Waiver. This Settlement Agreement may not be modified
orally. No breach of any provision hereof may be waived unless in writing.
Waiver of any breach shall not be deemed to be a waiver of any other breach of
the same or of any other provision hereof. All





--------------------------------------------------------------------------------




modifications to this Settlement Agreement must be in writing and signed by the
Parties to be charged.
15.    No Assignments.
a.     Victory hereby represents and warrants that there has been no assignment
or transfer whatsoever of any of the claims released herein. Victory agrees to
defend and indemnify VPEG and the other persons and entities released herein
against any claim based upon, arising out of or in connection with any such
assignment or transfer.
b.     VPEG hereby represents and warrants that there has been no assignment or
transfer whatsoever of any of the claims to be released herein. VPEG agrees to
defend and indemnify Victory and the other persons and entities to be released
herein against any claim based upon, arising out of or in connection with any
such assignment or transfer.
16.    Attorneys’ Fees. If any action is brought for the enforcement of this
Settlement Agreement or in connection with any dispute arising out of it or the
claims which are the subject of this Settlement Agreement, the prevailing Party
shall be entitled to recover reasonable attorneys' fees and any other costs
incurred in such litigation in addition to any other relief to which the
prevailing Party may be entitled.
17.    Advice of Counsel. Each Party to this Settlement Agreement has had the
opportunity to discuss the matter with legal counsel, and enters into this
Settlement Agreement only after such consultation.
18.     Waiver of Jury Trial. EACH PARTY EXPRESSLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS SETTLEMENT AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
19.    Notices. All notices and other communications hereunder shall be in
writing to the Parties at the addresses specified on the signature pages hereto.
[Signature Page Follows]





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have caused this Settlement Agreement to be duly
executed and delivered as of the date set forth above.


VICTORY ENERGY CORPORATION




By:     /s/ Kenny Hill    
Name: Kenneth Hill
Title: Chief Executive Officer


Address:    3355 Bee Caves Road
Suite 608                
Austin, TX 78746            




VISIONARY PRIVATE EQUITY GROUP I, LP
BY: VISIONARY PE GP I, LLC,
its General Partner




By:     /s/ Ronald Zamber    
Name: Ronald Zamber
Title: Senior Managing Director


Address:    1520 South Fifth Street
Suite 308        
St. Charles, MO 63303







